Title: To Thomas Jefferson from Henry Dearborn, 31 July 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            Washington July 31t, 1802
          
          I herewith enclose a letter from Mr. Crowninshield of Salem Massachusetts, by which it appears that a mistake has been made in the appointment of Isaac Storey, if the Son could be appointed, it would cure the evil, and in addition to Dane & Burley, would be sufficient for all the business in that quarter, I have shewn this letter to Mr. Madison, & he advised me to write to you on the subject and to propose the immediate appointment of Joseph Story.
          with sentiments of respect I am Sir Your Huml Servt
          
            H. Dearborn
          
        